Name: 2000/279/EC: Commission Decision of 30 March 2000 amending Decision 98/123/EC approving the multiannual guidance programme for the fishing fleet of Italy for the period from 1 January 1997 to 31 December 2001 (notified under document number C(2000) 802) (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  cooperation policy;  information and information processing
 Date Published: 2000-04-12

 Avis juridique important|32000D02792000/279/EC: Commission Decision of 30 March 2000 amending Decision 98/123/EC approving the multiannual guidance programme for the fishing fleet of Italy for the period from 1 January 1997 to 31 December 2001 (notified under document number C(2000) 802) (Only the Italian text is authentic) Official Journal L 090 , 12/04/2000 P. 0012 - 0014Commission Decisionof 30 March 2000amending Decision 98/123/EC approving the multiannual guidance programme for the fishing fleet of Italy for the period from 1 January 1997 to 31 December 2001(notified under document number C(2000) 802)(Only the Italian text is authentic)(2000/279/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector(1), and in particular Article 5(3) thereof,Whereas:(1) Council Decision 97/413/EC(2) fixes the objectives and detailed rules for restructuring the Community fisheries sector for the period from 1 January 1997 to 31 December 2001 with a view to achieving a balance on a sustainable basis between resources and their exploitation.(2) The objectives fixed by Commission Decision 98/123/EC(3) were calculated using the information available at that time.(3) The footnote to the table of objectives in the Annex to Decision 98/123/EC envisaged the setting up of a working group by the Commission and the Italian authorities in order to bring the data on the Italian fleet since 1992 up to date.(4) In the light of the conclusions of that working group, the objectives for the fishing fleet of Italy should be revised.(5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1The table in the Annex to Decision 98/123/EC is replaced by the table in the Annex to this Decision.Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 30 March 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 337, 30.12.1999, p. 10.(2) OJ L 175, 30.7.1997, p. 27.(3) OJ L 39, 12.2.1998, p. 27.ANNEX">TABLE>"